Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 1 of 19 PageID# 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

KRISTIN NICOLE WEAVER,

      Plaintiff,

v.

LOUDOUN COUNTY SCHOOL BOARD |                              Case No:
LOUDOUN COUNTY PUBLIC SCHOOLS,

Serve:
     Eric D. Williams, Superintendent
     Administration Building
     21000 Education Court
     Ashburn, VA 20148

      Brenda Sheridan, School Board Chair                  JURY TRIAL DEMAND
      Administration Building
      21000 Education Court
      Ashburn, VA 20148

LOUDOUN COUNTY JUVENILE DETENTION
CENTER | LOUDOUN COUNTY

Serve:
     Loudoun County Board of Supervisors
       c/o Leo Rogers, County Attorney
     1 Harrison Street, SE, 5th Floor
     Leesburg, Virginia 20175

      Defendants.

                                   COMPLAINT

      COMES NOW, Plaintiff Kristin Nicole Weaver (hereinafter, “Ms. Weaver” or

“Plaintiff”), by counsel, and states as her Complaint against Defendant Loudoun County

School Board | Loudoun County Public Schools (hereinafter, “LCSB” or “LCPS”), and

Defendant Loudoun County Juvenile Detention Center | Loudoun County (hereinafter,

“the County”) the following:


                                          1
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 2 of 19 PageID# 2




                           I. JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this matter as it arises from the federal

questions presented by the Family and Medical Leave Act, as codified under Title 29

U.S.C. §§ 2601 et seq. (“FMLA”), and the Americans with Disabilities Act, as codified

under Title 42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act of 2008 (“ADA”).

See generally 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(4).

       2.     Venue is appropriate as the acts and/or omissions of Defendants from

which the causes of action arise, occurred within the Eastern District of Virginia,

specifically, Loudoun County. See 28 U.S.C. § 1391(b)(2).

       3.     Due to their contacts within the Commonwealth of Virginia, Defendants

avail themselves to the jurisdiction of this Court.

       4.     As it relates to Plaintiff’s ADA claims, Plaintiff timely filed a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) on or

around February 12, 2020. Plaintiff received a Dismissal and Notice of Rights from the

EEOC dated August 25, 2020, attached hereto as EXHIBIT A. Plaintiff files suit within

ninety (90) days of receipt of that Dismissal and Notice of Rights.

                            II. FACTUAL ALLEGATIONS

       5.     Ms. Weaver, at all times relevant, was a resident of Frederick, Maryland,

and was hired by LCSB in August of 2005.

       6.     Ms. Weaver worked on a consistent, full time basis for LCSB for more than

fourteen (14) years and exhibited excellent work performance throughout her

employment.

       7.     Indeed, Ms. Weaver was a model employee, and truly enjoyed her work

supporting students, teachers, and administrators during her more than twenty (20)

                                             2
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 3 of 19 PageID# 3




years as an educator.     Ms. Weaver is a National Board-Certified teacher, a Northern

Virginia Community College dual enrollment instructor, and was recently selected as a

Loudoun 100 honoree for her teaching.

       8.       Ms. Weaver taught English at Stone Bridge High School, a Loudoun County

public school, for eight (8) years.

                              LCSB & JDC Are Joint Employers

       9.       In July of 2013, Ms. Weaver began a new position working eleven (11)

months per year, teaching eight (8) hour days at the Loudoun County Juvenile Detention

Center (“the JDC”) which is administered and run by the County. Though Ms. Weaver

worked at the JDC, she was paid by LCSB. Upon information and belief, the County and

LCSB worked “hand-in-hand” regarding the work of Ms. Weaver. Accordingly, both

Defendants are considered joint employers of Ms. Weaver.

       10.      Defendants shared the following non-exhaustive roles and responsibilities

regarding the employment of Ms. Weaver:

             a. Both Defendants had authority to provide daily directives and supervision

                of Ms. Weaver.

             b. Both Defendants weighed and reviewed Ms. Weaver’s work performance.

             c. Both Defendants provided materials and various equipment, objects, and

                implements to Ms. Weaver for her to work. All new purchases for materials

                used by Ms. Weaver were approved by LCSB.

             d. Both Defendants maintained employment and personnel records of Ms.

                Weaver.

             e. Ms. Weaver had access to both LCSB property and the property of the JDC

                to perform her work.

                                             3
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 4 of 19 PageID# 4




             f. Both Defendants shared the administration and execution of various

               periods of leave including leave pursuant to the FMLA.

                                     Weaver 2018 Health Crisis

       11.     In August of 2018, Ms. Weaver unfortunately suffered an extreme health

crisis. Due to symptoms stemming from undiagnosed Type 1 Diabetes, Ms. Weaver

experienced the debilitations of sepsis.

       12.     Ms. Weaver thereafter required emergent and extensive medical care,

including a stay in the intensive care unit, and was at considerable risk for organ failure

and/or death.

       13.     In September of 2018, Ms. Weaver’s health care provider submitted

documentation to LCSB requesting continuous and intermittent leave for Ms. Weaver,

pursuant to the Family and Medical Leave Act, as codified under Title 29 U.S.C. §§ 2601

et seq. (“FMLA”).

       14.     From Ms. Weaver’s perspective at the time, LCSB seemingly granted Ms.

Weaver continuous leave from August 15, 2018 through September 14, 2018.

                  Weaver Improperly Denied Intermittent FMLA Leave

       15.     However, both Defendants improperly interfered with Ms. Weaver’s FMLA

leave request by denying Ms. Weaver the ability to utilize intermittent FMLA leave upon

returning to work. Ms. Weaver did not receive clear information from LCSB or the County

regarding her submitted FMLA paperwork concerning her intermittent leave.

       16.     Ms. Weaver returned to work in September of 2018. Ms. Weaver excelled

at her job despite the fact that her serious health condition left her with disabilities that

affected daily life activities such as eating, drinking, working, ambulating, focusing,

sleeping, and it has affected her vision.

                                             4
    Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 5 of 19 PageID# 5




         17.   In March of 2019, Ms. Weaver received a work performance evaluation

endorsed by Administrator Peggy Gordon. At all times relevant, Ms. Gordon acted in a

supervisory capacity to Ms. Weaver, giving Ms. Weaver specific instructions/direction

and providing work performance feedback. The evaluation reflected very highly on Ms.

Weaver’s work performance and made no mention of issues regarding her attendance or

FMLA leave. Her “overall evaluation summary” provided that Ms. Weaver was “an

outstanding teacher here at the detention center” and stated that Ms. Weaver would

remain in her position during the 2019-2020 academic year.

               Retaliation for Use of FMLA Leave (a “Big Inconvenience”)

         18.   At the end of April 2019, Ms. Weaver was forced to miss work for two (2)

days due to sudden illness associated with her diabetes.

         19.   Upon Ms. Weaver’s return to work on May 1, 2019, Ms. Gordon requested a

meeting with Ms. Weaver. Ms. Weaver complied. During the meeting, Ms. Gordon

adopted a very serious and punitive tone. Ms. Gordon explained that she had recently

reviewed the FMLA paperwork that had been submitted on behalf of Ms. Weaver months

earlier in September of 2018, and angrily confronted Ms. Weaver, claiming that she [Ms.

Gordon] had only just now seen the documents concerning Ms. Weaver’s request for

continuous and intermittent leave.1

         20.   Ms. Gordon stated, on two occasions, that Ms. Weaver’s leave was a “big

inconvenience.”




1It is the position of Ms. Weaver that Ms. Gordon had no authority or legitimate reason
to review the details of Ms. Weaver’s FMLA paperwork. Such a review violated internal
school policy and resulted in a violation of privacy.
                                            5
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 6 of 19 PageID# 6




       21.    Ms. Gordon further expressed that there were “issues” and “problems” with

Ms. Weaver’s FMLA request, and informed Ms. Weaver that she was no longer covered

under intermittent FMLA leave.

       22.    Ms. Weaver requested clarification as to the “issues” or “problems” with the

FMLA request as it was her understanding that her physician had timely submitted the

necessary and accurate intermittent leave paperwork to LCSB.

       23.    Ms. Gordon responded that Ms. Weaver’s use of leave was such a problem

that Ms. Gordon could no longer approve any unpaid leave for Ms. Weaver.

       24.    Upon additional questioning by Ms. Weaver, Ms. Gordon admitted to Ms.

Weaver that Ms. Gordon had contacted LCSB administrative personnel regarding Ms.

Weaver’s leave and to “check on [Ms. Weaver’s] benefits”.

       25.    Given Ms. Gordon’s angry tone, Ms. Weaver asked Ms. Gordon if she was

planning on firing her. Ms. Gordon responded, “Kristin, I don’t think I could fire you

right now if I wanted to.”

       26.    At the conclusion of the meeting, Ms. Gordon directed Ms. Weaver to

contact LCSB employee Shari Edwards regarding Ms. Weaver’s FMLA leave.

       27.    Ms. Weaver complied and immediately contacted Ms. Edwards that same

day. Ms. Edwards requested additional information to properly process and “backdate”

Ms. Weaver’s FMLA requests to March 1, 2019.

       28.    Ms. Edwards also stated to Ms. Weaver that Ms. Gordon had contacted her

[Ms. Edwards], and indicated to Ms. Edwards that she [Ms. Gordon] was concerned about

the status of Ms. Weaver’s benefits.




                                            6
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 7 of 19 PageID# 7




      29.    Ms. Edwards also advised Ms. Weaver that she [Ms. Edwards] would no

longer be employed by LCPS after May 17, 2019, because she was moving out of state. She

urged Ms. Weaver to submit the revised FMLA documentation prior to that time.

      30.    On May 2, 2019, the teaching staff at the JDC participated in a team meeting

overseen by Ms. Gordon. Ms. Gordon began the meeting by stating, “This is not going to

be a good meeting.” Ms. Gordon then reprimanded the entire staff for abusing medical

leave. Ms. Gordon provided statistics on the days of leave that members of the teaching

staff had used. Ms. Weaver felt singled out and ostracized among her peers as her serious

health conditions and disabilities had required significant medical leave and her peers

were aware of this.

      31.    Ms. Gordon then proceeded to discuss how there was a shortfall in the

budget which necessitated a hiring freeze. The teachers - - who all worked via signed

contracts with LCSB - - were informed that 2020 employment contracts were being held

by the administration until decisions could be reached regarding the budget. Ms. Gordon

stated that “no one will lose their teaching position in 2019 through 2020.” Ms. Gordon

promised further information in the weeks to come.

      32.    On that same date, Ms. Weaver emailed Ms. Gordon and requested

clarification about the proper procedure to request medical leave in the future. Even

though Ms. Gordon directed Ms. Weaver to contact Ms. Edwards with FMLA leave

requests only the day before, Ms. Gordon responded that Ms. Weaver would still need to

send leave requests directly to Ms. Gordon.

      33.    On May 2, 2019, Ms. Gordon requested a meeting with Ms. Weaver, and

informed Ms. Weaver that she was considering issuing workplace discipline against Ms.

Weaver for Ms. Weaver’s use of medical leave.

                                              7
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 8 of 19 PageID# 8




       34.      Ms. Weaver was shocked and asked why Ms. Gordon had adopted such a

punitive position on the subject, and why she acted aggressively. Ms. Gordon became

highly agitated in this meeting and contended that she “could no longer protect” Ms.

Weaver, and then demanded that Ms. Weaver take continuous, and not intermittent,

FMLA leave. Ms. Weaver explained that she had made great strides with her health, and

that intermittent leave was a more appropriate use of her substantive FMLA rights.

       35.      Also during this meeting, when Ms. Weaver professionally questioned Ms.

Gordon’s inaccurate understanding of LCSB leave policies and related FMLA protections,

Ms. Gordon raised her voice in anger at Ms. Weaver, and yelled that “she does not get

information from” LCSB, yelling, “Do you think people just send me policies or call me

with policies?” Ms. Weaver countered that FMLA is a federal law, not an LCSB policy.

       36.      Ms. Gordon eventually apologized to Ms. Weaver for yelling at her during

this meeting.

       37.      On May 9, 2019, Ms. Weaver emailed Ms. Gordon informing Ms. Gordon

that she intended to submit her revised FMLA intermittent leave request paperwork to

Ms. Edwards during her lunch break.

       38.      However, prior to her lunch break, at approximately 11:00 AM, Ms. Weaver

was summoned to a meeting with Ms. Gordon and the JDC’s Superintendent Michele

Smith2. Ms. Weaver was informed by these individuals that she was being immediately

dismissed from her current position and “no longer had a job”. Ms. Weaver was advised

that her work performance was not the issue; rather, Ms. Gordon advised Ms. Weaver




2Upon information and belief, Ms. Smith is not an employee of LCSB. Rather, she is an employee of
Loudoun County.

                                                  8
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 9 of 19 PageID# 9




that the eliminated position was due to the “budget” and that many other positions would

be eliminated.

      39.    Upon information and belief, this decision was made intentionally so Ms.

Weaver could not have her FMLA paperwork finalized in time.

      40.    After the meeting, Ms. Weaver, determined that she see her FMLA requests

through, visited with Ms. Edwards to finalize approval of her intermittent FMLA request,

which extended from March 1, 2019 through March 1, 2020.

      41.    Ms. Weaver submitted her original forms, slightly revised, which were

immediately approved and backdated. Ms. Edwards explained that she was not sure that

what LCSB/the JDC had done “was legal”, and that since Ms. Weaver was protected by

the FMLA, LCSB would have to find a replacement position.

      42.    Indeed, LCSB appeared to backtrack from the notification of a termination

of employment to Ms. Weaver and, ultimately, informed her that her prior position had

been eliminated and was a part of a “Reduction in Force” but that she would be

transferred to another position.

      43.    Upon information and belief, the “Reduction in Force” was a sham and Ms.

Weaver’s position was the only one eliminated.

      44.    Ms. Weaver was ultimately given an “involuntary transfer” and placed into

a ten (10) month teaching position as an English teacher at Douglass Alternative School,

with a daily shift length of seven and one half (7.5) hours. This was a much less desirable

position as Ms. Weaver earned $26,504.00 less annually in this position. Moreover, Ms.

Weaver has suffered additional economic damages as the decrease in pay lowers her

potential retirement benefits she may claim upon retirement. Regardless of how LCSB

wishes to couch it, this was clearly an adverse employment action.

                                            9
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 10 of 19 PageID# 10




       45.     Ms. Weaver requested that her pay be protected but her requests were

ignored. Ms. Weaver also requested the administration consider alternate placements for

her, but Ms. Weaver was denied any changes to the position provided to her.

       46.     Upon information and belief, Ms. Weaver’s transfer was not handled

properly or in accordance with LCSB’s or the JDC’s protocols and procedures and was in

direct retaliation for her use and attempted use of federally protected FMLA leave.

       47.     In addition, upon information and belief, Ms. Weaver’s prior position was

not truly eliminated, and Ms. Gordon took over that position and Ms. Weaver’s job duties.

       48.     Of note, during her unwarranted and unlawful transition to her lower-paid

position, Human Resources Director Christopher Bennett threatened Ms. Weaver by

demanding that she sign her new employment contract or face the possibility of losing

funding for her LCSB retirement plan. Upon information and belief, Mr. Bennett’s threats

were knowingly false, and made for the sole purpose of intimidating Ms. Weaver.

             Failure to Accommodate Weaver’s Requested Accommodations

       49.     Ms. Weaver’s Type 1 Diabetes requires that she self-administer daily insulin

via injections. LCSB failed to appropriately accommodate Ms. Weaver’s disabilities,

despite repeated requests.

       50.     Specifically, Ms. Weaver requested accommodations in the form of: 1.

scheduled breaks (and possibly emergency breaks as needed) for treatment, testing, and

medication dosing; 2. A private space for testing such as a restroom with running water,

which was not available in her assigned school building; 3. The right to eat or drink in the

classroom, as needed; 4. A slight accommodation to her work schedule to come to work

one half hour earlier and leave one half hour earlier to help maintain her medication



                                            10
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 11 of 19 PageID# 11




schedule, giving her time to drive home before her stronger evening doses of insulin (of

note, these requested times were not times when students were in the building).

       51.       Ms. Weaver initially requested these accommodations in an in-person

meeting with Chris Bennett, Nicole Davis, and Christy Sullivan (LEA) on or around July

29, 2019.

       52.       Ms. Weaver contacted Jeanette Evans via telephone and requested these

accommodations again on or around August 12, 2019. Ms. Weaver followed up, for a third

time, with Ms. Evans via email on or around August 14, 2019. Ms. Weaver was denied

accommodations by both Ms. Evans and her co-worker, Barbara Wooten. In lieu of

granting accommodations, LCSB mailed Ms. Weaver a certified letter threatening her

with termination, docked her pay, and took days away from Ms. Weaver’s PTO leave

balance.

       53.       Ms. Weaver specifically sought appropriate guidance from LCSB related to

her disability needs and requested that they engage in the interaction process. However,

LCSB, without legitimate reason, denied Ms. Weaver’s requests, and later, denied Ms.

Weaver a proper accommodation and refused to adequately engage in the interactive

process. LCSB offered a frivolous accommodation of a “walkie talky” for Ms. Weaver to

use. Ms. Weaver rejected this as the accommodation would not provide the assistance

she needed, and she was concerned about broadcasting private health information to

third parties.

       54.       Eventually, Ms. Weaver was provided with an alleged private space for

testing and medication injections in her thighs and stomach as required. However, the

space was not private at all, nor could it be made private for even small periods of time.

Ms. Weaver experienced humiliating occasions of other employees walking into the space

                                             11
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 12 of 19 PageID# 12




while she was partially clothed and injecting insulin. Other employees had keys to this

room, rendering the deadbolt on the inside of the door useless. When they opened the

door, Ms. Weaver was also exposed to a hallway outside in a very busy area of the building.

Indeed, Ms. Weaver injured herself by moving in fear and being startled during these

interruption times. LCSB refused to address these issues in a timely manner.

       55.    At all relevant times, Defendants acted in concert with one another to

violate Ms. Weaver’s federally protected rights.

       56.    Ms. Weaver is still currently employed by LCSB.

                  COUNT I: CLAIM FOR DISCRIMINATION
               AND RETALIATION IN VIOLATION OF THE FMLA
                Against both Defendants LCSB and the County

       57.    Ms. Weaver incorporates herein by reference the preceding paragraphs of

this Complaint.

       58.    LCSB and the County are: (1) engaged in commerce and/or in an industry

affecting commerce; and (2) each is an employer of fifty (50) or more employees for each

working day during each of twenty (20) or more calendar workweeks in the current or

preceding calendar year.

       59.    Ms. Weaver worked for Defendants for more than 1,250 hours during the

twelve (12) month period immediately preceding her adverse employment action

(transfer and reduction in pay).

       60.    Ms. Weaver properly notified Defendants of her disabilities/serious health

conditions, and of her need for FMLA-qualifying leave, to which she was entitled, to seek

treatment for her disabilities/serious health conditions.

       61.    The Defendants discriminated against Ms. Weaver by improperly denying

her federally protected FMLA rights, retaliating against her for attempting to exercise the

                                            12
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 13 of 19 PageID# 13




substantive FMLA rights to which she was entitled, and treating her differently, and less

favorably, than similarly situated employees not exercising FMLA rights, resulting in

adverse employment actions. In addition, Ms. Weaver was yelled at, threatened, and

chastised due to her use and attempted use of federally protected FMLA leave.

       62.    Defendants would not have transferred Ms. Weaver, or taken other

discriminatory and retaliatory actions against her, but for Ms. Weaver’s requests related

to, and use of, FMLA leave.

       63.    Any reasons given by Defendants for their treatment of Ms. Weaver were

pretextual, as Ms. Weaver’s work performance was excellent and the RIF was a sham.

       64.    The Defendants’ discriminatory and retaliatory conduct prejudiced Ms.

Weaver in that she lost compensation and benefits, sustained other monetary losses, and

suffered an unnecessary transfer as a direct result of Defendants’ violations.

       65.    As a direct and proximate result of Defendants’ actions, Ms. Weaver has

suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

       66.    At all times material hereto, Defendants engaged in unlawful or

discriminatory practices with bad faith, malice, or reckless indifference to the federally

protected rights of Ms. Weaver so as to support an award of liquidated damages.

       67.    The above-described acts by Defendants and employees of both Defendants

constitute unlawful discrimination and/or retaliation in violation of the Family Medical

Leave Act, as codified under Title 29 of the United States Code §§ 2601 et seq. (“FMLA”).




                                            13
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 14 of 19 PageID# 14




        COUNT II: CLAIM FOR INTERFERENCE WITH FMLA RIGHTS
              Against both Defendants LCSB and the County

       68.    Ms. Weaver incorporates herein by reference the preceding paragraphs of

this Complaint.

       69.    LCSB and the County are: (1) engaged in commerce and/or in an industry

affecting commerce; and (2) each is an employer of fifty (50) or more employees for each

working day during each of twenty (20) or more calendar workweeks in the current or

preceding calendar year.

       70.    Ms. Weaver worked for Defendants for more than 1,250 hours during the

twelve (12) month period immediately preceding her adverse employment action

(transfer and reduction in pay).

       71.    Ms. Weaver properly notified Defendants of her disabilities/serious health

conditions, and of her need for FMLA-qualifying leave, to which she was entitled, to seek

treatment for her disabilities/serious health conditions.

       72.    Defendants interfered with Ms. Weaver’s use of FMLA leave by refusing to

properly process her FMLA paperwork, threatening her, treating her differently, and less

favorably, than similarly situated employees not exercising FMLA rights and failing to

properly accommodate Ms. Weaver’s legitimate requests for intermittent FMLA leave,

thus impeding Ms. Weaver’s exercise of her FMLA rights, and ultimately resulting in

adverse employment actions.

       73.    Defendant’s interference prejudiced Ms. Weaver in that she lost

compensation and benefits, sustained other monetary losses, and suffered an

unnecessary transfer as a direct result of Defendants’ violations.




                                            14
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 15 of 19 PageID# 15




       74.    As a direct and proximate result of Defendants’ actions, Ms. Weaver has

suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

       75.    At all times material hereto, Defendants engaged in unlawful or

discriminatory practices with bad faith, malice, or reckless indifference to the federally

protected rights of Ms. Weaver so as to support an award of liquidated damages.

       76.    The above-described acts by Defendants and employees of the Defendants

constitutes unlawful interference with Ms. Weaver’s rights in violation of the Family

Medical Leave Act, as codified under Title 29 of the United States Code §§ 2601 et seq.

(“FMLA”).

                    COUNT III: CLAIM FOR DISCRIMINATION
                  AND RETALIATION IN VIOLATION OF THE ADA
                         Against Defendant LCSB Only

       77.    Ms. Weaver incorporates herein by reference the preceding paragraphs of

this Complaint.

       78.    At all times relevant to this Complaint, Ms. Weaver was a qualified

individual with a disability, pursuant to the ADA.

       79.    Specifically, and at all times relevant, Ms. Weaver suffered from the

disability/serious health condition of Type I Diabetes, which impaired several of Ms.

Weaver’s daily life activities and/or functions.

       80.    In the alternative, Ms. Weaver was regarded by LCSB as having such an

impairment.

       81.    At all times relevant, however, Ms. Weaver could perform the essential

functions of her job as a teacher at LCSB with or without an accommodation.



                                             15
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 16 of 19 PageID# 16




      82.    Prior to her requests for accommodations, Ms. Weaver was performing her

work at a satisfactory level and meeting or exceeding the legitimate business expectations

of LCSB.

      83.    Ms. Weaver revealed her disability/serious health condition to her

supervisors and co-workers at LCSB and requested reasonable accommodations to treat

and manage the same.

      84.    LCSB discriminated and retaliated against Ms. Weaver by failing to engage

in the interaction process and refusing to adequately accommodate Ms. Weaver.

      85.    LCSB would not have taken discriminatory and retaliatory actions against

Ms. Weaver, but for Ms. Weaver’s disability/serious health condition and/or requests for

reasonable accommodations.

      86.    Any reasons given by LCSB for its treatment of Ms. Weaver were pretextual,

as Ms. Weaver’s work performance was excellent and she properly followed all policies

and procedures.

      87.    As a direct and proximate result of LCSB’s actions, Ms. Weaver has suffered

and will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

      88.    At all times material hereto, LCSB engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Ms.

Weaver so as to support an award of punitive damages.

      89.    The above-described acts by LCSB and employees of LCSB constitute

disability discrimination and retaliation in violation of the Americans with Disabilities

Act, as codified under Title 42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act of

2008 (“ADA”).

                                           16
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 17 of 19 PageID# 17




                     COUNT IV: CLAIM FOR FAILURE
               TO ACCOMMODATE IN VIOLATION OF THE ADA
                      Against Defendant LCSB Only

       90.    Ms. Weaver incorporates herein by reference the preceding paragraphs of

this Complaint.

       91.    At all times relevant to this Complaint, Ms. Weaver was a qualified

individual with a disability, pursuant to the ADA.

       92.    Specifically, and at all times relevant, Ms. Weaver suffered from the

disability/serious health condition of Type I Diabetes, which impaired several of Ms.

Weaver’s daily life activities and/or functions.

       93.    In the alternative, Ms. Weaver was regarded by LCSB as having such an

impairment.

       94.    At all times relevant, however, Ms. Weaver could perform the essential

functions of her job as a teacher at LCSB with or without an accommodation.

       95.    Prior to her requests for accommodations, Ms. Weaver was performing her

work at a satisfactory level and meeting or exceeding the legitimate business expectations

of LCSB.

       96.    Ms. Weaver revealed her disability/serious health condition to her

supervisors and co-workers at LCSB and requested reasonable accommodations to treat

and manage the same.

       97.    LCSB discriminated and retaliated against Ms. Weaver by failing to engage

in the interaction process and refusing to adequately accommodate Ms. Weaver.

       98.    LCSB would not have taken discriminatory and retaliatory actions against

Ms. Weaver, but for Ms. Weaver’s disability/serious health condition and/or requests for

reasonable accommodations.

                                             17
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 18 of 19 PageID# 18




       99.    Any reasons given by LCSB for its treatment of Ms. Weaver were pretextual,

as Ms. Weaver’s work performance was excellent.

       100.   As a direct and proximate result of LCSB’s actions, Ms. Weaver has suffered

and will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

       101.   At all times material hereto, LCSB engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Ms.

Weaver so as to support an award of punitive damages.

       102.   The above-described acts by LCSB and employees of LCSB constitute failure

to accommodate in violation of the Americans with Disabilities Act, as codified under Title

42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act of 2008 (“ADA”).


       WHEREFORE, Plaintiff Kristin Nicole Weaver prays for judgment against

Defendant Loudoun County School Board and Defendant Loudon County Juvenile

Detention Center | Loudoun County and for equitable relief, compensatory, liquidated

and/or punitive damages, together with prejudgment interest from the date of Ms.

Weaver’s adverse employment actions, and for costs and attorneys’ fees, and for such

other and further relief as may be just and equitable.



TRIAL BY JURY IS DEMANDED.




                                            18
Case 1:20-cv-01394-TSE-TCB Document 1 Filed 11/16/20 Page 19 of 19 PageID# 19




                                   Respectfully Submitted,


                                   KRISTIN N. WEAVER

                                   /s/ Thomas E. Strelka______________
                                   Thomas E. Strelka, Esq. (VSB# 75488)
                                   L. Leigh R. Strelka, Esq. (VSB # 73355)
                                   N. Winston West, IV, Esq. (VSB #92598)
                                   Brittany M. Haddox, Esq. (VSB # 86416)
                                   Monica L. Mroz, Esq. (VSB #65766)
                                   STRELKA EMPLOYMENT LAW
                                   119 Norfolk Avenue, S.W., Suite 330
                                   Warehouse Row
                                   Roanoke, VA 24011
                                   Tel: 540-283-0802
                                   thomas@strelkalaw.com
                                   leigh@strelkalaw.com
                                   winston@strelkalaw.com
                                   brittany@strelkalaw.com
                                   monica@strelkalaw.com

                                   Counsel for Plaintiff




                                     19
